The note sued upon by the defendant in error, as plaintiff, against the plaintiffs in error, as defendants, was non-negotiable. All defenses that were permissible between the original parties are still available. The issues of fact were submitted under proper instructions, and the verdict of the jury, as *Page 783 
approved by the trial court in overruling the motion for new trial, there being substantial evidence to support the same, is conclusive on this court. Ft. Smith   Western R. Co. v.Chandler Cotton Oil Co., 25 Okla. 82, 106 P. 10.
The judgment of the lower court is affirmed.
All the Justices, concur, except HAYES, J., absent and not participating.